Citation Nr: 1535253	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  13-00 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with substance abuse and dependency.

2.  Entitlement to an initial rating in excess of 10 percent for left knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

E. Redman, Counsel



INTRODUCTION

The Veteran served on active duty from October 1983 to October 1985, from September 1998 to December 2001, from March 2004 to February 2005 and from September 2005 to November 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for PTSD with substance abuse and dependency and assigned a 30 percent rating effective August 27, 2010, granted service connection for left knee degenerative joint disease and assigned a 10 percent rating effective August 27, 2010, granted service connection for tinnitus and assigned a 10 percent rating effective August 27, 2010, and denied service connection for bilateral hearing loss.  The Veteran filed a timely notice of disagreement with respect to the initial ratings assigned for the service-connected PTSD with substance abuse and dependency and for left knee degenerative joint disease, and the denial of service connection for bilateral hearing loss.  However, in a May 2011 written statement, the Veteran withdrew his appeal for the issue of entitlement to service connection for bilateral hearing loss.  A statement of the case was issued in December 2012 on the issues of entitlement to an initial rating in excess of 30 percent for PTSD with substance abuse and dependency and entitlement to an initial rating in excess of 10 percent for left knee degenerative joint disease and the Veteran perfected his appeal with respect to these two issues.  

Although in his December 2012 VA form 9 the Veteran requested a Board hearing at the RO and a hearing was scheduled for March 5, 2015, in a March 4, 2015 statement, the Veteran withdrew his hearing request.  He has not requested that the hearing be rescheduled.  As such, the hearing request is considered withdrawn.  





FINDING OF FACT

In a March 2015 written statement, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant of his desire to withdraw his appeal for the issues of entitlement to an initial rating in excess of 30 percent for PTSD with substance abuse and dependency and entitlement to an initial rating in excess of 10 percent for left knee degenerative joint disease.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the appellant have been met with respect to the issue of entitlement to an initial rating in excess of 30 percent for PTSD with substance abuse and dependency.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of a Substantive Appeal by the appellant have been met with respect to the issue of entitlement to an initial rating in excess of 10 percent for left knee degenerative joint disease.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The appellant, in correspondence received by VA on March 4, 2015, has withdrawn this appeal.  Such withdrawal is effective the date the letter was received at the Board.  38 C.F.R. § 20.204(b)(3).  Accordingly, the Board does not have jurisdiction to review the appeal.


ORDER

The appeal of the issue of entitlement to an initial rating in excess of 30 percent for PTSD with substance abuse and dependency is dismissed.

The appeal for the issue of entitlement to an initial rating in excess of 10 percent for left knee degenerative joint disease is dismissed.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


